Citation Nr: 1747645	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-43 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin rash, to include as secondary to herbicide exposure.

3. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to December 1963, from December 1963 to September 1966, and from June 1978 to April 1979 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Montgomery, Alabama RO.

In February 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Veteran's claim for bilateral hearing loss was granted by the RO in April 2017 and assigned a noncompensable rating, effective July 6, 2006.  The Veteran has not filed a notice of disagreement with that decision, and that claim is not before the Board at this time.

This case was previously before the Board in April 2016, at which time it was remanded for additional development. 


FINDINGS OF FACT

1.  Service connection for a skin rash was denied in a June 1996 rating decision on the basis that there was no record of treatment in active service for skin rash.  

2.  The Veteran did not file a notice of disagreement for the June 1996 rating decision, and that decision became final.  

3.  The Veteran filed a new claim in October 2006 for, amongst other things, entitlement to service connection for defoliant test reactions in 1965 in the Panama Canal Zone.

4.  The RO denied service connection for a skin rash in March 2008 on the basis that the evidence received was not new and material and, therefore, the claim had not been successfully reopened.

5.  A March 1984 active for duty training (ACDUTRA) treatment record together with the other competent and credible evidence of record is sufficient to warrant the reopening and reconsideration of the claim and relate the Veteran's skin rash, to include dermatitis of the arms, to his ACDUTRA service.  

6.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam Era, and cannot otherwise be presumed to have been exposed to herbicides.

7.  The Veteran was not exposed to Agent Orange during active service.

8.  The Veteran's diabetes mellitus, type II, did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise the result of a disease or injury incurred in service.

9.  The most persuasive evidence of record shows the Veteran's acquired psychiatric disorder, other than PTSD, did not manifest during, or as a result of, active military service.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received in the form of an additional service record, and the Veteran's claim for service connection for skin rash is reopened and warrants reconsideration.  38 U.S.C.A. § 5108 (West); 38 C.F.R. § 3.156(a), (c) (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin rash, to include dermatitis of the skin, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  The criteria for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016). 

4.  The criteria for service connection for an acquired psychiatric disability other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304, 3.306, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2006, September 2007, AND November 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board April 2016 in order to obtain outstanding records, verify the Veteran's claimed exposure to herbicides during his deployment to the Panama Canal Zone from March 1965 to September 1966, and also to afford the Veteran a new VA examination.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in March 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

II.  New and Material Evidence

Service connection for a skin rash was initially denied in a June 1996 rating decision.  The RO found that there was no record of treatment in active service for a skin rash and as a result, concluded that the claim was "not well grounded."

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2104), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

At any time after VA issues a decision on the claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2016).

The evidence received since the June 1996 decision includes a March 1984 ACDUTRA treatment record showing that the Veteran developed a skin rash as a result of an allergic reaction to a small pox immunization.  

The evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim, i.e., evidence of an in-service event; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate and reconsideration is warranted.

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service" versus "blue water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

In June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray Agent Orange during the Vietnam era. See 3.307(a)(6)(v). As the Veteran served in the United States Navy, this regulation does not apply to him.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

a.  Skin Rash

In 1984, an ACDUTRA treatment record reflects that the Veteran had an allergic reaction to a small pox immunization during service and developed a rash.

Medical records indicate that the Veteran was diagnosed with contact dermatitis in June 1997.  The Veteran was noted to have a rash on his arms for two months, but only where the skin came into contact with the sun.  
 
At the February 2013 Board hearing, the Veteran indicated that he was sprayed with defoliant and had a reaction on both of his forearms.  As a result, he developed an allergy to the sun, and stated that he immediately forms blisters if he is outside for a while.  The Veteran also stated that, after he was sprayed, he would break out constantly and the worst time would be during the summer.  The Veteran indicated that he saw a private dermatologist, but he did not believe that there were records because he never made a judgment or performed a screening.  

As a preliminary matter, the Board notes that the Veteran is competent to observe a skin rash on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be considered to be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran stated that he suffers from a recurrent skin rash and he remembers that he developed it during service. Although the Veteran is not competent to state that he developed the rash as a result of exposure to herbicides, he is competent to relay when his rash began.  Furthermore, there is competent, credible medical evidence indicating that the Veteran developed a rash after an ACDUTRA immunization and had a diagnosis of dermatitis in 1997.  Given the statements from the Veteran, the Board finds that the Veteran's assertions of skin rash dating back to such service are credible.  Thus, the Veteran's statements, combined with the competent, credible medical evidence, establish continuous and chronic symptoms such as to enable a grant of service connection for a skin rash, to include dermatitis of the arms. 

b.  Diabetes Mellitus

The Veteran contends that his diabetes mellitus is a result of Agent Orange exposure during service.  As an initial matter, the evidence does not show, and the Veteran does not contend, that his diabetes mellitus is related to service in any manner other than as a result of his alleged exposure to Agent Orange. The Veteran's service treatment records reveal no complaints or findings of diabetes or elevated blood sugar levels during service.  

At the February 2013 Board hearing, the Veteran testified that he felt that his diabetes might be attributable to defoliant exposure in the Panama Canal Zone.  The Veteran indicated that he was diagnosed with diabetes several years prior to the hearing, but was having problems with elevated blood sugar before his discharge in 1995.  He stated that he was having fuzzy rings around his eyes, and was sure that his annual in-service physical examinations showed an elevated glucose.  

The Board recognizes that the Veteran may competently report a diagnosis from a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  The medical evidence, however, indicates that the first documented diagnosis of diabetes was not until July 2003.  The service medical records do not show a diagnosis nor elevated blood sugar readings during service.  There is no evidence of record, lay or medical, suggesting that the Veteran's diabetes mellitus is related to service on a basis other than the alleged herbicide exposure. Accordingly, a preponderance of the evidence is against the claim for service connection for diabetes on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).

The Board concedes that the Veteran has a current diagnosis of diabetes mellitus, but finds that the weight of the evidence does not demonstrate that the Veteran was exposed to herbicides while stationed in Panama.  While the Veteran is competent to testify that he was exposed to a "greasy, sticky substance," he is not competent to state that he was exposed to an herbicide agent covered under 38 C.F.R. § 3.307(a)(6).  The Board notes the lay evidence submitted that indicate the military secretly sprayed Agent Orange and other herbicides in Panama from the 1960s to early 1970s.  However, military records did not document the spraying, testing, storage, or usage of Agent Orange or other tactical herbicides where the Veteran was stationed during the period from March 1965 to September 1966.  The lay evidence lacks the competency and thus the weight to establish herbicide use in Panama during the time that the Veteran was stationed there.  The Veteran has not submitted any additional competent evidence besides his testimony to corroborate his assertion that he was sprayed with herbicides during service.  A preponderance of the evidence, therefore, does not establish that the Veteran was exposed to Agent Orange and the Board finds that service-connection on the basis of exposure to herbicides on a direct basis is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


c.  Acquired Psychiatric Disability Other Than PTSD

The Veteran received an initial PTSD VA examination in December 2013, and the examiner found that the Veteran's symptoms were best accounted for by a diagnosis of depressive disorder.  The examiner noted that there was no evidence in the service treatment records that anxiety or depressive symptoms were present or treated during military service.  Furthermore, the Veteran denied that he experienced significant mental health symptoms while on active duty.  The examiner indicated that the Veteran's stressors included multiple serious chronic health problems and associated functional limitations, an inability to work, financial problems, and his wife's health problems.  As a result, the examiner concluded that the depressive disorder was less likely than not related to service.  

Pursuant to the Board remand, the Veteran received a VA mental disorder examination in February 2017 and the examiner noted a current diagnosis of an unspecified depressive disorder.  His daughter participated in the examination at his request, and she noted that the Veteran had been married for 48 years, but had a "love hate relationship" with his wife.  The examiner noted that the Veteran had intermittent involvement in mental health treatment since 2011, and also the Veteran's diagnoses included a recurrent severe depressive disorder, anxiety disorder, and PTSD symptoms.  As a result of the examination, the examiner found that it was less likely than not that the Veteran's depressive disorder had its onset in service or was otherwise the result of a disease or injury in service.  The examiner noted a lack of diagnosis or treatment for any mental health condition during service, and noted that the Veteran did not start receiving mental health treatment until 2010, long after his discharge.  

The examiner also found that the Veteran's acquired psychiatric disorder was less likely than not caused by his service-connected conditions, as there was no direct physiological causal connection between his depressive disorders and his service connected tinnitus, sciatic nerve paralysis, lumbosacral strain or cervical strain.  Although the Veteran's cardiovascular disease, hypothyroidism, and Parkinson's disease have established direct physiological causal relationships, the examiner found that other contributors to depression, such as an inability to work, financial problems, his wife's health problems, and marital conflict, led to the depressive disorder.

The examiner additionally opined that an opinion with regards to whether the Veteran's current acquired psychiatric disorder was aggravated by a service-connected disability was not warranted.  The Veteran's depression did not begin until after service, and his service connected disabilities were already present prior its onset.  

The Board finds the December 2013 and February 2017 VA examinations and opinions highly probative of the Veteran's claim.  The competent, credible medical records indicate that the Veteran has a current acquired psychiatric disability, but that it did not manifest until long after service.  The Veteran experienced several significant life events after discharge, such as health and financial issues, and the examiners indicated that such events caused his disability.  Thus, service connection for an acquired psychiatric disability is not warranted.  




ORDER

New and material evidence having been submitted in the form of an additional pertinent service record, the claim of entitlement to service connection for a skin rash is reopened and warrants reconsideration.

Service connection for a skin rash, to include dermatitis of the arms, is granted.

Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


